Title: 31st.
From: Adams, John Quincy
To: 


       I paid a few visits in the morning. Dined with a pretty large Company at Mr. Duncan’s. After Dinner I went with Mr. W. White, and Leonard, and paid a visit to Mrs. Stoughton. Miss N. Sheaffe, was there, a celebrated Belle. Her appearance does not strike me; as extraordinary; she has a fine eye which gives her countenance a degree of animation. But her complexion is not clear, and she has no colour at all. She is supposed to be married to a Mr. Irving, but it is kept secret, because he depends upon an old uncle, who would not approve of the marriage at all. We drank tea at Mr. Harrods.
       There appears a very considerable alteration in the behaviour of P. White within these 4 months. She is soon to be married to Mr. Bartlett, and has already adopted the course of behaviour which will be necessary: there is such a material difference in the manners of married and unmarried Ladies, that in a numerous company a person might I suppose easily distinguish them, though he should not be personally acquainted with any.
      